Action on the case brought in the Superior Court in said county, to recover damages for personal injuries sustained by the plaintiff and caused by the alleged negligence of the defendant. The plaintiff was about to enter a coach of the defendant company at Bath for the purpose of going to Lewiston, and described the accident as follows: "As I went to board the train they backed the engine. I was standing on my right foot just as they coupled the engine, with the left foot, I suppose, up, and that throwed me one side striking my shoulder. After striking my shoulder I fell to my knees.” The evidence showed that the plaintiff’s right shoulder or arm came in contact with the hand rail of the car. Verdict for plaintiff for $1750. The defendant moved for a new trial. The only question involved was the amount of the damages, the liability of the defendant being admitted for whatever damage the evidence showed the jury were warranted in finding. "Motion sustained unless plaintiff within 30 days from the certification of the case files' a remittitur of so much of the verdict as is in excess of $500.”